Title: From Abigail Smith Adams to Harriet Welsh, March 1818
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					March 1818
				
				I beleive you thought me very imprudent to consent to the Presidents going to Town So cold a day as yesterday—but the cold increased much after the morning and I was quite anxious untill he returnd—much pleased and gratified with his days excursion there is Such a thing as Staying at Home untill it becomes wearisome to us change of place, or dear variety compose part of our happinessI enclose you the last journal—and mr vanderkemps Letter. poor mrs A——s is Sadly beset with preachers go where She will—I really pitty a liberal minded person obliged to hear what they cannot beleive, and must abhor—what do you think of mr vanderkemps translating 40 folio volms? I hope they will pay him well—give my Love to mrs Crufts when you See and tell her I hope she will come & take Quincy air as Soon as the Spring opens. upon calculation we have found more old people living in this place than in any Town between here & Boston. there are ten or Eleven between 70 & 80 within half a mile of us—But the only line of Ossian which made a deep impression upon my mind is that in which he Says “old Age is dark & unlovely” Yet it is what Human nature covets—when I took my pen, I thought only of writing a line to ask you to get me a yd of Line as good as you may find for 6 or 76 pr yd for a Small cap. if the weather is fine the Boys may come as the Sleighing is So good. I do not think it worth while for them to bring their every day cloaths. it only makes a Bundle to Send back as they return on Sunday—Yours as ever
				
					A A—
				
				
					Susan has a terrible cold much opprest upon her lungs
				
			